Hatch, J.
(dissenting):
The theory upon which the action was brought is that defendant was guilty of negligence in placing plaintiff at work upon a defective, *64dangerous and unsafe machine without knowledge upon his part of the defect or means of discovering it, in consequence of which, and without fault on' his part, he was injured. The testimony adduced upon -the trial tended to support the theory, and the question now is was it sufficient for that purpose. It may he conceded now that the jury were" warranted, upon the evidence, in! finding defendant ■guilty of negligence; that .plaintiff was free from negligence contributing to the injury is not so clear. The testimony of plaintiff is far from satisfactory. It-is alleged in the complaint .that he was- an infant less than fourteen years of age. It was conceded upon the trial that he was past sixteen when he entered defendant’s employ, and he testified that he. tpld Mr. Kelting, defendant’s foreman, that he was seventeen years old then. He also testified that he told Mr. Kelting that he understood about a press and was a press-hand. -But in his. testimony he says that he never worked on press work before he went into defendant’s employ. . There are several other discrepancies in his testimony not necessary here to .point out.. They are,-'however, entitled to weight in construing his statements, in view of thefactthat.it is upon his evidence that the verdict" must stand if at all. It must be assumed that he was possessed of .a, sufficient measure of understanding and subject to the same responsibilities as an adult person. (Tucker v. N. Y. C. & H. R. R. R. Co., 124 N. Y. 309.)
Plaintiff, when he entered defendant’s employ, was required to .oil. a press for the. purpose of testing his familiarity with it. This he. satisfactorily performed, and was then set at work upon one. Upon, ■this press and another he worked six or'eight days, when he was. placed at. work on the press where he received the injury. The motive power of all the presses was steam, and they were'all aper-, ated by means of a treadle pressed downward with the foot. The. press upon which the injury occurred, is known as a Ho, 18: Bliss Adjustable Power Press, and was used in defendant’s factory for making tin safety caps for oil cans. The machine worked with a punch or plunger. There was a large fly or driving wheel .on the right of the machine connected with a shaft by a belt, Inside, the hub of this wheel there passed an axle and .the driving wheel revolved around without moving.it. The treadle was connected with.a small latch, and, when pressure was put upon it, the latch *65was drawn away from a spring connected with the axle, and immediately four sections in the part of the axle inside the driving wheel became loosened and dropped into a countersunk hole in the inside of the hub of the driving wheel into which the sections fit, locking the wheel to the axle and communicating .motion to the plunger. These movable sections are called clutch bolts, and, as they wear, they protrude from the surface of the axle, the extent of the protrusion depending upon the extent of the wear. This protrusion of the clutch brings it in contact with the edge of the countersunk hole and produces a clicking noise as the wheel revolves. It is claimed that the clicking indicates that the machine is wearing and is defective. A cut of the machine accompanies the record and conveys more vivid knowledge of the machine’s character. This description is sufficient for our present purpose. In the performance of his work plaintiff was required to place the cap upon .the top of a stationery die, underneath the plunger, press his foot upon the treadle, which caused the plunger to descend, coming in contact with the cap upon the die and pressing the pieces of tin together. The plunger was hollow for a space and when down inclosed the die to its shoulder. Plaintiff testifies that when he was set at work on this machine he was instructed by the foreman to so place the caps that his fingers would come directly between the plunger and the die„and that he knew no other way of, doing it. This was denied by defendant, who claimed that he was instructed to place the caps on with his thumb and finger in such manner as not to bring any part of his hand between the die and the plunger. It is clearly ajiparent that, whatever the instruction, or with none, the caps could be easily placed in position in such manner as not to bring any portion of the hand between the plunger and the die. And it is equally clear, with or without instruction, that if the hand were placed upon the die when the plunger descended its effect would be to crush the hand. That injury would result from such act is as clear as placing the hand between moving rollers or on a running saw.
Plaintiff testifies that he was set at work on the machine on Thursday ; that he noticed a clicking sound continually during that day. On Friday the machine clicked and the plunger came down two or *66-three times without his foot being on the treadle or his doing any-.tiling to set it in motion.. He then applied to the foreman, stating that “ I was afraid of that press ; ■ afraid of losing my finger. He asked me what was the matter with it, and I brought him over and showed it to him; I told him the punch ivas going up and down without my foot on the treadle.” The foreman said^he would fix it, hammered about it aiid directed plaintiff' to oil it up, which he. did. When started' it clicked the same as ever. Plaintiff says, in this connection: “I didn’t know the clicking meant ally harm; it never was explained. to me.” On Saturday, in the morning, the punch' came down five or six times, but plaintiff said nothing. In the afternoon, after it had come down, lie again applied to the foreman and told him “that I was afraid of it; that it was going up and down .; the punch was going up and down .without my foot, without pressure on the treadle.” The foreman worked on it five or ten minutes, and at-the end of that time “ told me it was all right; to go on and work on- it. The clicking still kept up-; it came down and took my finger .off. * ^ * It had not come down in the meantime,- after he had worked at it, until it crushed my finger.”. On his cross-examination lie testified that he liad seen the punch go up and down five or six times without his foot-on .the treadle before he went to Kel-ting. Then he went to him, and said.:The machine is clicking and the punch goes Up and down without my foot on the treadle, and: I am afraid I will lose my finger.” And .again he says, after he hammered it, “I saw the punch continue to go ,up and down Without my foot on the treadle five or six times, and still clicked as bad. * * * On Saturday I worked and still saw it come up and down; heard it clicking and the punch coming up and down without my foot being on the treadle, and I continued to work on it. Q. You knew it might take your thumb off ? A. Yes -—no-; I did not know whether it Would or not; I was afraid it would, but I did not know it would.”
Upon this testimony the claim of the plaintiff is that the plaintiff had the- assurance of Kelting that the machine-was all right,, and had the right to rely thereon; - that he could go on in safety; that he had no knowledge that the clicking was indicative of danger, and. that he had been instructed when putting on the caps.to place his hand between the die and the punch. I do not think this claim can be sustained. • As *67we have seen, his age was no shelter from obligation, nor do I think that his statement, that the clicking conveyed no warning to him, can be accepted when taken in connection with his whole testimony. When he first speaks of the machine he notes the clicking, which was not present in the other machines he had worked on, and which was operated in practically the same manner. He knew from the first that the clicking preceded the fall of the punch. His statement to Kelting was: “ The machine is clicking and the punch goes up and down.” Here he clearly associates the clicking with the fall. He had had two and a half days* experience with it; his attention was specifically called to the fact that the downfall of the punch followed the click of the machine. He wus early apprised of the danger he had encountered, and understood it, for he said so. At no time does he disassociate the clicking with the action of the punch, except when he says that he did not know what the clicking meant. It is not clear, from that statement, that he referred to the occasion of the clicking after Friday forenoon. It might well be that he had no notice of what the clicking indicated prior to the automatic falling of the punch. But when the clicking was followed so continuously by the falling it necessarily indicated that there was some connection between the two, and prior to his injury on Saturday he does not say that at that time he did not know what the clicking indicated. It is evident that this view was shared by the learned trial judge, for upon the motion for a nonsuit, he seems to have denied it upon the ground that there was no evidence that the machine clicked after Kelting last hammered at it before the injury. In this the learned judge was clearly in error, for plaintiff’s testimony is that it commenced clicking as soon as the wheel started. It is important here as showing that upon the trial it was assumed by the court that the clicking was notice of the defect and that plaintiff at the time of which the court was speaking so understood it. Upon the testimony I think plaintiff was chargeable with notice that the clicking indicated the defect and what was likely to happen therefrom. If this assumption be true, then as he voluntarily continued at work upon the machine he must be held to have assumed the risk of its operation. (Crown v. Orr, 140 N. Y. 450.)
Flor do I think that the assurance by Kelting changes this rule. He had fixed the machine on Friday, but the clicking continued and *68the punch came down. When he again hammered it on Saturday, its operation was the same as before; the clicking followed the revolutions of the wheel. Under the same conditions he knew how it had operated before ; that it meant danger, in consequence of which the assurance was contradicted by the warning of the machine. But aside from this I think he was guilty of negligence which contributed to the injury. The illustration with the punch and die, given upon the oral argument of the case, showed that it was an entirely unnecessary act to place any part of the hand between the punch and the die. It was apparent that the small piece of tin could be held between the thumb and finger and placed upon the die, and that part of the hand necessary to the operation, as well as the whole hand, Would then be unaffected by the descent of the punch, or at the most could only slightly injure it in the fleshy part. If the punch had never fallen without human agency, the placing of the hand between the punch and the die before placing the foot on the treadle could not be said to be negligence as matter of law. But when it is coupled, as it is here, with knowledge of the fact that the punch was likely to come down at any time without human agency, then the act of bringing the hand into such a position, I think, was a negligent act. For, as has been observed, the danger was so apparent that no amount of instruction could make it more vivid and plain, and we are not left in doubt of plaintiff’s mental condition, for he says he was afraid of it. Nothing in Van Sieckel v. Ilsley (75 Hun, 537) conflicts with this view. It does not appear, fropi the report of that case, that plaintiff had any notice whatever that the machine was defective. In view of the very serious conflict of the evidence as to the cause of this accident and the conviction that plaintiff was chargeable with notice of the defect, assuming it existed, I think the judgment appealed from should be reversed and a new trial ordered, costs to abide the event.
Judgment and order affirmed, with costs.